Title: From James Madison to Benjamin Bell, 22 April 1823
From: Madison, James
To: Bell, Benjamin


        
          Sir
          Montpr. Apl. 22. 1823
        
        I have recd. your letter of Mar: 22. I am very sorry that any difficulties shd. have arisen in the case of the land sold to you by Mrs. Willis & myself. All that I had learnt relating to it, had left me under the impression, that no interfering claims existed that could invalidate our conveyance: and I trust that such will be found to be the case. You will of course take the proper steps for obtaining the necessary information, and maintaining the proper defences. I recommend particularly that you avail yourself of the information & advice, of Mr. Hubbard Taylor not distant from Lexington. His knowledge of facts & circumstances will be of particular value in the case: and being my kinsman & friend, he will the more readily lend you any assistance in his power.
        I shall be glad to see you in the fall as you propose; and in the mean time hope you will not suspend your payment: beyond the proportion of land

brought into question: nor at all, if there be no real danger of losing any part of it. I have as yet heard nothing from Mr. Tapscott. As his part of the purchase escapes the incidents to yours, it is reasonably expected that the payment due from him will not be delayed.
      